COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-18-00119-CV


Eusebio Palacios                           §    From the 48th District Court

                                           §    of Tarrant County (048-262207-12)
v.
                                           §    July 12, 2018

Jayaben Patel                              §    Opinion by Chief Justice Quinn

                        JUDGMENT ON REMITTITUR

      We withdraw our June 7, 2018 judgment and substitute the following.

      Jayaben Patel having accepted the suggestion to remit $108,366.14, we

reform the judgment to reverse the award of attorney’s fees and exemplary

damages; deny recovery of damages upon the causes of action for trespass to

real property, fraud, negligence, trespass to try title, and suit to quiet title; allow

recovery of damages upon the conversion cause of action and award Patel

damages for conversion in the amount of $26,633.86; award Patel $2,774.36

prejudgment interest; declare Patel to be the true and sole owner of the realty;

and as so reformed, affirm the trial court’s judgment.
      It is further ordered that the parties shall split the costs of this appeal, for

which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Brian Quinn
                                        Chief Justice Brian Quinn